PER CURIAM.
In this Anders1 appeal, the judgment and split sentence are affirmed except for two special conditions of defendant’s probation. The special condition requiring a $1 payment to the police academy must be stricken since the probation order does not reference statutory authority, and the special condition requiring defendant to pay for certain evaluation tests unless otherwise waived by the probation officer is likewise stricken, as it was not orally pronounced at sentencing. See Wilkes v. State, 675 So.2d 258 (Fla. 5th DCA 1996); Justice v. State, 674 So.2d 123 (Fla.1996).
AFFIRMED as MODIFIED.
W. SHARP, GOSHORN and GRIFFIN, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).